Landon, J.:
I concur on both grounds. Dr. Balch did not testify that, in his opinion, the plaintiff had any existing disability. -His examination was valueless unless it led to a conclusion. Any layman could have pressed or twisted the plaintiff and have seen him wince and heard him complain. I do not think the exclamations of the patient, in the absence of medical testimony that they were obvious indications of existing disability, were competent.
Judgment reversed, new trial granted, costs to abide event.